DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 11 May 2022, 10 Jun 2022, and 15 Jul 2022, in which claims 1 and 4 are amended to change the scope and breadth of the claim, claim 5 is canceled, withdrawn claims 6 and 15 are amended, and new claims 16-23 are added.

	This application is the national stage entry of PCT/EP2019/052116, filed 29 Jan 2019; and claims benefit of foreign priority document EPO EP18153972.7, filed 29 Jan 2018; this foreign priority document is in English. 
The effective filing date of claims 1-4, 6, and 15-16 is deemed to be the filing date of foreign priority document EPO EP18153972.7, 29 Jan 2018. The effective filing date of the claims 17-23 is deemed to be the filing date of PCT/EP2019/052116, 29 Jan 2019.

Claims 1-4, 6, and 15-23 are pending in the current application. Claim 6 and new claim 22, drawn to non-elected inventions, are rejoined herein. Claim 15 and new claim 23, drawn to non-elected inventions, are withdrawn. Claims 1-4, 6, and 16-22 are examined on the merits herein.

However, the foreign priority document EPO EP18153972.7 upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for the new claims 17-23 of this application since all parent applications are not seen to disclose the compound in independent claim 17 wherein c' is S(=O). Written description for the compound wherein c' is C may be found in EPO EP18153972.7, for example at page 2, summary of invention describing general formula (I), and the compound at claim 1, page 47, however no support is found for all structural limitations of the compound of claims 17-23. Thus, the filing date of the instant claims 17-23 is deemed to be the filing date of PCT/EP2019/052116, filed 29 Jan 2019. If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications. Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph.

Election/Restrictions
Claims 1-4, and 16-21 are allowable. The restriction requirement among Groups I-III, as set forth in the Office action mailed on 07 Dec 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07 Dec 2021 is partially withdrawn. Claim 6 and new claim 22 are rejoined herein. Claim 15 and new claim 23, directed to a method of making a compound, remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Regarding independent claims 15 and 23, each claim recites at step i) "providing a neuraminic acid derivative comprising an equatorial free amine at C-5 and comprising fluorine at C-3". Claims 15 and 23 do not define the structural limits of the neuraminic acid derivative, and do not incorporate the structure of the compound of general formula (I) recited in independent claim 1 or 17. Therefore claims 15 and 23 do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.

Rejections Withdrawn
Applicant’s Amendment, filed 11 May 2022, with respect that claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claim 5 is canceled and amended claims 1 and 4 do not recite the phrase "preferably" and "most preferably".
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 May 2022, with respect that claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heise et al. (J. Med. Chem., 2019, 62, p1014-1021, Published: December 13, 2018, of record) has been fully considered and is persuasive, as amended claims 1-4 are deemed to have an effective filing date of foreign priority document EPO EP18153972.7, 29 Jan 2018, and therefore Heise et al. does not qualify as prior art under 35 U.S.C. 102(a)(1).
This rejection has been withdrawn. 

Specification
The title of the invention as filed is "New potent sialyltransferase inhibitors". (emphasis added) MPEP 606 provides the word "new" is not considered as part of the title of an invention, the word should not be included at the beginning of the title of the invention, and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. 

The following are new grounds of rejection necessitated by Applicant's Amendment, filed 11 May 2022, 10 Jun 2022, and 15 Jul 2022, in which claims 1 and 4 are amended to change the scope and breadth of the claim and new claims 16-23 are added, necessitating rejoinder of claim 6 and new claim 22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 6 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or delaying a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease in a subject in need thereof, does not reasonably provide enablement for the full scope of a method of preventing a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease in a subject in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method of treating, preventing, or delaying a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease in a subject in need thereof, the method comprising administrating to the subject a compound of general formula (I).
The state of the prior art:  The ordinary definition of prevent encompasses the definition “To preclude the occurrence of (an anticipated event, state, etc.); to render (an intended, possible, or likely action or event) impractical or impossible by anticipatory action; to put a stop to.”  See provided definition of prevent (definition 9a of prevent, Oxford English Dictionary Online, cited in PTO-892). There is no prior art disclosing making a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease impossible by anticipatory action.
For example, regarding prevention of viral infection, Krausslich et al. (Antiviral Strategies, Handbook of Experimental Pharmacology, 2009, Springer-Verlag Berlin Heidelberg, p1-24, cited in PTO-892) teaches treatment with antiviral drugs is generally more relevant in the case of persistent or chronic viral infections, and most currently available antiviral therapies are directed against such diseases. While the treatment in this case obviously also aims at eradication of the viral pathogen from the host, this is currently not achieved in many instances. In these cases, therapy aims at lowering the viral load to alleviate or prevent the clinical manifestations and long-term consequences of chronic infection (e.g., liver cirrhosis and hepatocellular carcinoma associated with chronic HBV or HCV infections), and to prevent the transmission of the pathogen. (page 8, paragraph 2) Krausslich et al. teaches on a theoretical basis, preventing a viral pathogen from entering the host cell represents the ideal antiviral strategy. Surprisingly though, only few inhibitors acting at early stages of virus replication are found in the currently available antiviral arsenal. Of course, immunization leading to the development of neutralizing antibodies is effective by preventing viral entry and thus infection, but using this as a therapeutic approach would be too slow to combat acute infections and appears to be very difficult for chronic viral infections, where the virus generally replicates in the presence of a competent host immune answer. (page 12, paragraph 2) 
Regarding prevention of breast cancer, Vogel (Vogel, V.G., Cancer J. Clin., 2000, 50, p156-170, cited in PTO-892) teaches breast cancer prevention in terms of reducing the risk of developing breast cancer. Vogel teaches no lifestyle modifications have yet been proven to prevent or definitively lower the risk of breast cancer. Vogel teaches prophylactic mastectomy offers at least a 90% reduction in the risk of breast cancer (page 156, abstract), suggesting the procedure of prophylactic mastectomy does not fully prevent breast cancer. Vogel teaches while there is no certain means of preventing breast cancer, all women may limit their risk factors for breast cancer, and women at high risk for the disease may be candidates for medical or surgical preventive measures (page 156, right column, first full paragraph). Vogel teaches chemoprevention with tamoxifen may reduce the risk of breast cancer (page 160, table 3), but does not fully prevent breast cancer. 
Regarding prevention of bacterial infection, Karam et al. (Critical Care, 2016, 20, article no. 136, 9 pages, cited in PTO-892) teaches ICU patients are particularly at risk of developing infections with multidrug-resistant (MDR) organisms, which are more prevalent in this environment. Appropriate and adequate antibiotic coverage is essential in the treatment of these patients. (page 1, left column, paragraph 1) Karam et al. teaches a fundamentally important challenge in clinical medicine is how to control or prevent antibiotic resistance. (page 6, right column, paragraph 2) Karam et al. teaches embracing the principle that colonization is the antecedent event leading to clinical infection, the clinician is poised to incorporate an important infection prevention opportunity into clinical practice. In a study designed to prevent colonization and infection by KPC-producing Enterobacteriaceae in four long-term acute-care hospitals with high endemic KPC prevalence, a bundled intervention was tested using a stepped-wedge design. Patients were screened for rectal KPC colonization on admission and every other week. Contact isolation and geographic separation of KPC-positive patients was implemented in ward cohorts or single rooms. All patients were bathed daily with chlorhexidine gluconate. Healthcare workers were educated, and their adherence was monitored. During the intervention period of the study, the incidence rate of KPC colonization fell from 4 to 2 acquisitions per 100 patient-weeks. (paragraph spanning pages 6-7) Despite the rigorous procedures in the study the colonization and then infection was not fully prevented.
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  The lack of any prior art disclosing making the recited diseases impossible means that one skilled in the art cannot predict the usefulness of a method to make such diseases impossible. Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims specifically includes prevention of a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease in a subject in need thereof.  
The amount of direction or guidance presented:  The specification speaks generally about methods of treatment.  See instant specification as published at paragraph 79.
The presence or absence of working examples: The only working examples provided are for assaying the inhibitory potency of the compound on sialic acid biosynthesis at examples 3 and 4 at pages 28-30.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as prevention of diseases such as bacterial infection, viral infection, and cancer.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, (such as reducing or delaying a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease) one skilled in the art would undertake a novel and extensive research program to show that the method of treatment made such disease impossible.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of diseases treated, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for prevention of a bacterial infection, viral infection, cancer, a disorder of sialic acid metabolism, or an autoimmune disease in a subject in need thereof.

Allowable Subject Matter
Claims 1-4 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Wong et al. (WO 2015/148915 A1, published 01 Oct 2015, provided by Applicant in IDS mailed 27 Jul 2020) in view of Sparks et al. (Tetrahedron, 1993, 49(1), p1-12, provided by Applicant in IDS mailed 27 Jul 2020).
Wong et al. teaches activity-based sialidase probes such as DFSA prepared from 3-fluorosialyl fluoride as the mechanism based inhibitor. (page 55, paragraph 0147) Wong et al. teaches the chemical synthesis of DFSA. (scheme 600 at page 57) Wong et al. further teaches varying the leaving group L in the compounds 207-x to 209-x 
    PNG
    media_image1.png
    140
    399
    media_image1.png
    Greyscale
. (page 57, paragraph 0148 and scheme 700) Wong et al. teaches the design of an activity-based enzyme probe specifically for sialidases, and that 3-fluorosialyl fluoride inactivates wild-type trans-sialidases. (page 58, paragraph 0150-0151)
Wong et al. does not specifically disclose the compound that is a C-5-modified 3-fluoro sialic acid wherein C-5 is R-Q'-L-c'(=Q)-NH-. (instant claim 1)
Sparks et al. teaches preparation of N-acyl analogs of neuraminic acid as inhibitors of adhesion of influenza virus. (page 1, abstract) Sparks et al. teaches two proteins on the surface of this virus bind to carbohydrates terminated by Neu5Ac: hemagglutinin (HA) and neuraminidase (NA). (page 1, paragraph 1) One of ordinary skill in the art would readily understand that neuraminidase is a sialidase. Sparks et al. teaches the N-acyl analogs of neuraminic acid include compounds having a C-5- carbamate functional group, compounds 9a (R' = PhCH2O-) and 10 (R' = CH3O-). (page 4, table I) Sparks et al. teaches the N-acetyl group of Neu5Ac is thought to interact with a nearby tryptophan group on HA, it therefore seemed possible that a N-cyclopropanoyl or a N-Cbz group would lead to tighter binding due to π-overlap. The HAI assay of these N-acyl derivatives of neuraminic acid (Table I) indicates that these derivatives inhibit hemagglutination only as well as the a-methyl glycoside of Neu5Ac. (page 5, first full paragraph) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Wong et al. in view of Sparks et al. in order to arrive at the invention as claimed. One of ordinary skill in the art would not have been motivated to modify the teachings of Wong et al. in view of Sparks et al. because Sparks et al. teaches the HAI assay of these N-acyl derivatives of neuraminic acid (Table I) indicates that these derivatives inhibit hemagglutination only as well as the a-methyl glycoside of Neu5Ac, suggesting the ordinary artisan would not have been motivated to modify the structure taught by Wong et al. 

Other relevant prior art is Suzuki et al. (Carbohydrate Research, 2015, 406, p1-9, of record). 
Suzuki et al. discloses derivatives of 3-fluorinated sialic acid. (page 1, abstract) Suzuki et al. discloses the intermediate compound 17 
    PNG
    media_image2.png
    161
    322
    media_image2.png
    Greyscale
. (page 4, scheme 2) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the intermediate compound disclosed by Suzuki et al. and to arrive at the instant invention as claimed. MPEP 2144.09 provides at VI. "Similarly, if the prior art merely discloses compounds as intermediates in the production of a final product, one of ordinary skill in the art would not ordinarily stop the reference synthesis and investigate the intermediate compounds with an expectation of arriving at claimed compounds which have different uses. In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984)." In this case Suzuki et al. discloses the compound as an intermediate in the production of a final product, and it would not have been obvious to stop the reference synthesis in order to arrive at the claimed compounds which have different uses.

Regarding claims 17-21, other relevant art is Heise et al. (J. Med. Chem., 2019, 62, p1014-1021, Published: December 13, 2018, of record).
As detailed above, the filing date of claims 17-21 is deemed to be the filing date of PCT/EP2019/052116, filed 29 Jan 2019. Further, Heise et al. names authors in common with this application. However, no explanation is of record as to the additional authors named in Heise et al. or if the disclosure falls within an exception under AIA  35 U.S.C. 102(b)(1). Therefore Heise et al. appears to qualify as prior art under 35 U.S.C. 102(a)(1).
Heise et al. discloses C-5-modified 3-fluoro sialic acid sialyltransferase inhibitors, in which C-5 carbamates significantly enhanced and prolonged the inhibitory activity compared to the C-5 amide. (page 1014, abstract) Heise et al. discloses the embodiments of SiaFR 
    PNG
    media_image3.png
    122
    176
    media_image3.png
    Greyscale
carbamate compounds 7-18, such as compound 7 SiaFPoc 
    PNG
    media_image4.png
    76
    212
    media_image4.png
    Greyscale
,. (page 1015, figure 1) 
It would not have been obvious to one of ordinary skill in the art to modify the teachings of Heise et al. to arrive at the claimed invention. One of ordinary skill in the art would not have modified the teachings of Heise et al. with a reasonable expectation of success because Heise et al. teaches modification of the C-5 substituent changes the activity of the compound. MPEP 2143.01 at III. provides "The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)" In this case the closest prior art does not suggest the results of modifying the compound taught by Heise et al. would have been predictable to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 16-21 are allowed.
Claims 6 and 22 are rejected.
The application is not currently in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623